Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2010/0053656) in view of Yao et al. (US 2021/0110194).
As to Claim 1, Oota teaches a method comprising:
detecting a position of one or more visualizations in an image of a dashboard (Oota discloses “extracting a graph area from input image data; extracting, from an area excluding the graph area in the input image data…determining a position where the piece of information” in [0019]; “arranges the text image outside the area of the corresponding graph element” in [0016]; “and specifies position information (representatively, coordinate positions) indicating the extracted areas (graph elements)” in [0086]. Here, the image including graph area and non-graph area (i.e. text area) refers to an image of a dashboard);
classifying each of the one or more visualizations based on a type of object depicted in the visualization (Oota discloses graph area and non-graph area (i.e. text area) in [0019]; “extracts legend information from an area other than the graph area included in the input image data…and text images representing the items of the legend associated with the respective legend colors” in [0084]. Here, graph or text is one type of object in the input image);
extracting features of the visualization, wherein the features include data points underlying the visualization, one or more colors in the image, and text found in the image (Oota discloses extracting legend information including text and associated color  in the image in [0085]; extracting coordinate value of the pixels in [0187-0188].)
Oota doesn’t directly teach an output array. The combination of Yao further teaches following limitation:
generating, based on the extracted features, an output array (Oota discloses extracting coordinate value in [0187-0188], but Oota doesn’t directly teach output the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oota with the teaching of Yao so as to store the extracted data as a table for further processing (Yao, [0215]).

As to Claim 2, Oota in view of Yao teaches the method of claim 1, wherein the type of object includes one or more selected from the group consisting of charts, tables, bar graphs, pie charts, and line graphs (Oota discloses pie chart in [0023]; line graph in [0025]; table as shown in Fig 12. Yao teaches bar/line graphs in Fig 3-7 and table in [0215].)

As to Claim 3, Oota in view of Yao teaches the method of claim 1, wherein detecting the position of the one or more visualizations includes performing image analysis on the image using an object detection model trained to detect locations of charts, tables, and graphs in the image (Yao discloses “for the data graph where data is to be extracted, all text boxes within the data graph are located by deep learning, and character recognition is performed” in [0095]; “In this embodiment, a text detection method based on a CNN+LSTM model (Detecting Text in Natural Image with Connectionist Text Proposal Network) is used for the text region locating” in [0161].)

Claim 4, Oota in view of Yao teaches the method of claim 1, wherein extracting the data points includes: 
identifying a plurality of data point extraction models, each data point extraction model being associated with one or more types of objects;  determining, based on the type of object included in each visualization, which data point extraction model to use for each visualization; and feeding the image of each respective visualization into its respective data point extraction model (Oota discloses identifying the smallest/largest coordinate values in the position information of the pixels in [0187-0188], which is associated with a line graph model. Yao further discloses “the method of the present disclosure uses a deep learning method to locate text boxes in a data graph and perform character recognition, then extracts all kinds of other elements according to a certain order and rules, verifies whether the locating and identification of the elements are correct using a positional correlation between the elements, and finally calculates the height of key points on the bars and the line chart, obtains the estimated value of the key points of the bars or the poly lines by an obtained corresponding value of each pixel on the coordinate axis, and compares it with an identified value, to determine an optimal result” in [0008]; “Locating key points of the bars and polyline according to the X-axis key points, determining labeled numerical text boxes that correspond to the key points, and identifying the numerical text” in [0142-0145].)

As to Claim 5, Oota in view of Yao teaches the method of claim 1, the method further comprising: 
extracting each of the one or more visualizations into its own image (Oota discloses graph area extractor 102 to extract the specified graph area in [0084]; legend information extractor 104 extracts legend information in [0085]; “image data is generated from the text images extracted in step S6” in [0094].) 

As to Claim 6, Oota in view of Yao teaches the method of claim 1, wherein extracting the one or more colors comprises: 
extracting one or more dominant colors from each object in the image at the object level; and extracting one or more dominant colors from the image at the image level (Oota discloses “Legend colors and text images are extracted from a legend area included in the input image data” in [0093]; “color information (representatively, RGB value) of the graphic portion is obtained and a portion excluding the graphic portion from each of the text areas is extracted as the text image” and a representative value of the color information in [0112].)

As to Claim 7, Oota in view of Yao teaches the method of claim 1, wherein extracting the text comprises: 
performing optical character recognition to identify text in the visualization and convert it into machine-encoded text; and detecting positions of the text in the visualization (Oota discloses extract text areas in [0102]; “That is, by executing character recognition processing to the extracted text image, text data indicating the item of the legend may be obtained to regenerate the text image based on this text data” in [0170].)
Claim 8 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.
Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 but in a computer program product  form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 18 is rejected based upon similar rationale as Claim 4.
Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612